DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority date of August 4th, 2016 claimed by the applicant based on application 15/228,232 as filed with the United States Patent and Trademark Office is acknowledged.  The priority date claimed by Provisional Application 62/206,196 is not acknowledged.  All of the functions performed by the technology disclosed in the provisional application are executed by a “KwikGate”, which is a type of fare gate by all teachings of the provisional application and not a “gateless”/ “barrierless”/ “virtual barrier” embodiment.  Therefore, the claim limitation of gateless entry of the instant application is not supported by the specification of the provisional application (See MPEP 2152.01 (B)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 10, 12 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drako et al. (US Patent Application Publication 2018/0089916 A1).
Regarding Claim 7, Drako teaches:
A method to facilitate gateless entry for a transit service when a user carrying a mobile device approaches a transit facility for the transit service, wherein the method comprises performing the following using a control unit (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0061] - describes the system functioning in a transit system, [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points and [0125] - describes the system controlled by a processor): 
authenticating, by the control unit, the mobile device using Bluetooth-based messaging with the mobile device over a Bluetooth interface (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting, via at least Bluetooth, an access credential to said device for access to a variety of venues including a transit system); 
upon authentication of the mobile device, receiving, by the control unit, transit data from the mobile device over the Bluetooth interface, wherein the transit data includes (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)): 
a device-specific value to uniquely identify the mobile device and determine a location thereof, wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Drako ¶ [0023] - describes the system using an app installed on a mobile device wherein a key pair is generated during each instance of download to uniquely identify said mobile device within said system, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system and [0103-0107] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service), and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service; 
based on the secure token, determining, by the control unit, that the electronic ticket is valid for transit (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket and [0061] - describes the system functioning in a transit system); 
providing, by the control unit, the device-specific value to a positioning unit to enable the positioning unit to uniquely identify the mobile device and determine the location thereof (See Drako ¶ [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points); 
receiving, by the control unit, a first timestamped location data for the mobile device from the positioning unit;  Page 54 of 60Attorney Docket No. Bytemark-019 
based on the first timestamped location data, determining, by the control unit, that the user is entering a gateless entry point for the transit service (See Drako ¶ [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area); and 
allowing, by the control unit, the user to avail the transit service through the gateless entry point (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).
Regarding Claim 10, Drako teaches:
The method of claim 7, further comprising: 
sending, by the control unit, a ticket acceptance response to the mobile device over the Bluetooth interface indicating that the electronic ticket is valid for transit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system [0104-0107] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).
Regarding Claim 12, modified Drako teaches:
The method of claim 7, wherein determining that the user is entering the gateless entry point for the transit service includes: 
receiving, by the control unit, a second timestamped location data for the mobile device from a camera; and 
comparing, by the control unit, the first and the second timestamped location data to determine that the user is entering the gateless entry point for the transit service (See Drako ¶ [0052-0053] - describes the system using a camera to capture images and match them against a stored image record as a user authentication measure at the time said user is near an access area, [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area and [0122] - describes the system using timestamped images).
Regarding Claim 20, Vlugt teaches:
A system to facilitate entry for a transit service when a user carrying a mobile device approaches a transit facility for the transit service, wherein the system comprises (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0061] - describes the system functioning in a transit system, [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points and [0125] - describes the system controlled by a processor): 
a gateway unit operable to perform the following: 
authenticate the mobile device using Bluetooth-based messaging with the mobile device over a Bluetooth interface, 
upon authentication of the mobile device, receive transit data from the mobile device over the Bluetooth interface, wherein the transit data includes (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)):  Page 57 of 60Attorney Docket No. Bytemark-019 
a device-specific value to uniquely identify the mobile device and determine a location thereof, wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Drako ¶ [0023] - describes the system using an app installed on a mobile device wherein a key pair is generated during each instance of download to uniquely identify said mobile device within said system, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system and [0103-0107] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service), and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket and [0061] - describes the system functioning in a transit system), 
provide the device-specific value to a positioning unit, and 
provide the secure token to a controller unit; 
the positioning unit, wherein the positioning unit is operatively coupled to the gateway unit and is operable to perform the following (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points): 
uniquely identify the mobile device and determine the location thereof based on the device-specific value received from the gateway unit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)), and 
send a first timestamped location data for the mobile device to a controller unit; and 
the controller unit, wherein the controller unit is operatively coupled to the gateway unit and the positioning unit, and wherein the controller unit is operable to perform the following (See Drako ¶ [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area and [0126] - describes the system being implemented with a field programmable gate array (FPGA)): 
based on the secure token received from the gateway unit, determine that the electronic ticket is valid for transit (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket, [0061] - describes the system functioning in a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)), 
based on the first timestamped location data received from the positioning unit, determine that the user is entering an entry point for the transit service (See Drako ¶ [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area), and 
allow the user to avail the transit service through the entry point (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).


Regarding Claim 21, modified Drako teaches:
The system of claim 20, wherein the entry point is one of the following: a gateless entry point; and a gated entry point (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0044-0045] - describes the system controlling access to gates and perimeters (access areas), [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area).  
Regarding Claim 22, Drako teaches:
The system of claim 20, wherein the entry point is a gateless entry point, and wherein the system further comprises: 
a camera operatively coupled to the controller unit, wherein the camera is operable to transmit a second timestamped location data for the mobile device to the controller unit, and wherein the controller unit is further operable to perform the following:  Page 58 of 60Attorney Docket No. Bytemark-019 
receive the second timestamped location data from the camera, and 
compare the first and the second timestamped location data to determine that the user is entering the gateless entry point for the transit service (See Drako ¶ [0052-0053] - describes the system using a camera to capture images and match them against a stored image record as a user authentication measure at the time said user is near an access area, [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area and [0122] - describes the system using timestamped images).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Drako et al. (US Patent Application Publication 2018/0089916 A1) and in view of Polo et al. (US Patent Application Publication 2014/0086125 A1).
Regarding Claim 1, Drako teaches:
A method in a mobile device to facilitate gateless entry for a transit service when a user carrying the mobile device approaches a transit facility for the transit service, the method comprising (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0061] - describes the system functioning in a transit system and [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points): 
determining that the mobile device is in proximity of a gateless entry location for the transit service (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, (See Drako ¶ [0061] - describes the system functioning in a transit system and [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points); 
transmitting (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system); 
communicating with the gateway unit receiving the plurality of (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)); 
upon authentication of the mobile device, transmitting transit data to the gateway unit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)): 
a device-specific value to uniquely identify the mobile device and determine a location thereof, wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0085-0087] - describes the system triggering an application (on a mobile device) for access to a controlled access area (transit system as noted above), wherein said access is controlled by a server on the premises near the controlled access area or by a shared service provider), and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket and [0061] - describes the system functioning in a transit system); and 
informing the user to avail the transit service through the gateless entry location (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).
Drako does not explicitly teach:
a plurality of Bluetooth advertisement packets …at a first transmission rate over a Bluetooth interface, wherein each advertisement packet or using a plurality of Bluetooth data packets at a second transmission rate over the Bluetooth interface.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.


Regarding Claim 2, modified Drako teaches:
The method of claim 1, further comprising: receiving a ticket acceptance response from the gateway unit over the Bluetooth interface indicating that the electronic ticket is valid for transit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system [0104-0107] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).
Regarding Claim 3, modified Drako teaches:
The method of claim 1, wherein determining that the mobile device is in the proximity of the gateless entry location includes one of the following: 
receiving a Bluetooth beacon signal and, based on the received beacon signal, determining that the mobile device is in the proximity of the gateless entry location; and  Page 53 of 60Attorney Docket No. Bytemark-019 
evaluating geo-location data received by a Global Positioning System (GPS) receiver in the mobile device to determine that the mobile device in the proximity of the gateless entry location (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0085-0087] - describes the system triggering an application (on a mobile device) for access to a controlled access area (transit system as noted above), wherein said access is controlled by a server on the premises near the controlled access area or by a shared service provider).   
Regarding Claim 4, modified Drako teaches:
The method of claim 1, . 
modified Drako does not explicitly teach:
wherein the Bluetooth interface is a Bluetooth Low Energy (BLE) interface.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth (BLE) transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 5, modified Drako teaches:
The method of claim 1, 
modified Drako does not explicitly teach:
wherein the second transmission rate is higher than the first transmission rate.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth (BLE) transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received, wherein the second transmission rate is higher than the first transmission rate).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 6, modified Drako teaches:
The method of claim 1, wherein informing the user includes at least one of the following: providing a visible notification on the mobile device; 
(See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).
While Drako teaches a system to notify a user of access permission to various venues through a mobile device of said user, Drako does not explicitly teach providing an audible notification to said user.  This is taught by Polo (¶ [0050] - describes the system notifying users through audible, as well as visible, indications through a mobile device of said user).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an audible indication in a system that uses indicators to notify a user, thereby increasing the accuracy and efficiency of said system by providing multiple indications to said user.
Regarding Claim 8, Drako teaches:
The method of claim 7, 
Drako does not explicitly teach:
wherein the Bluetooth interface is a Bluetooth Low Energy (BLE) interface.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth (BLE) transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 9, modified Drako teaches:
The method of claim 8, wherein the control unit includes a (See Drako ¶ [0126] - describes the system being implemented with a field programmable gate array (FPGA)).
modified Drako does not explicitly teach:
BLE.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth (BLE) transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 11, modified Drako teaches:
The method of claim 7, wherein allowing the user to avail the transit service includes: actuating, by the control unit, one or more indicators prompting the user to avail the transit service through the gateless entry point, wherein said one or more indicators include at least one of the following: 
a visible indicator (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).
While Drako teaches a system to notify a user of access permission to various venues through a mobile device of said user, Drako does not explicitly teach an audible indicator to said user.  This is taught by Polo (¶ [0050] - describes the system notifying users through audible, as well as visible, indications through a mobile device of said user).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an audible indication in a system that uses indicators to notify a user, thereby increasing the accuracy and efficiency of said system by providing multiple indications to said user.
Regarding Claim 18, Drako teaches:
A mobile device comprising: 
a transceiver operable to wirelessly communicate over a Bluetooth interface (See Drako ¶ [0009] - describes the system comprising a mobile device with Bluetooth transceivers); 
a memory for storing program instructions and an electronic ticket (See Drako ¶ [0051] - describes the system storing a digital credential in the memory of the mobile device); and 
a processor coupled to the transceiver and to the memory, wherein the processor is operable to execute the program instructions, which, when executed by the processor, cause the mobile device to perform the following to facilitate entry for a transit service when a user carrying the mobile device approaches a transit facility for the transit service (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system [0104-0108] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service as directed by the computer executable instructions of the device processor): 
determine that the mobile device is in proximity of an entry location for the transit service (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, (See Drako ¶ [0061] - describes the system functioning in a transit system and [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points), Page 56 of 60Attorney Docket No. Bytemark-019 
transmit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system), 
using the transceiver, communicate with the gateway unit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)), 
upon authentication of the mobile device, transmit transit data to the gateway unit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)): 
a device-specific value to uniquely identify the mobile device and determine a location thereof, wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0085-0087] - describes the system triggering an application (on a mobile device) for access to a controlled access area (transit system as noted above), wherein said access is controlled by a server on the premises near the controlled access area or by a shared service provider), and 
a secure token to facilitate validation of the electronic ticket stored in the mobile device for the transit service (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket and [0061] - describes the system functioning in a transit system), and 
inform the user to avail the transit service through the entry location (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).	
Drako does not explicitly teach:
a plurality of Bluetooth advertisement packets …at a first transmission rate over a Bluetooth interface, wherein each advertisement packet or using a plurality of Bluetooth data packets at a second transmission rate over the Bluetooth interface.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 19, Drako teaches:
The mobile device of claim 18, wherein one of the following applies: 
the entry location is a gateless entry location and each 
the entry location is a gated entry location and each (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0044-0045] - describes the system controlling access to gates and perimeters (access areas), [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system, [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS 
location, Bluetooth beacons or WiFi Access Points [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area).
Drako does not explicitly teach:
advertisement packets.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.

Claim 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Drako et al. (US Patent Application Publication 2018/0089916 A1) and in view of Agrawal et al. (US Patent Application Publication 2017/0374176 A1).
Regarding Claim 13, Drako teaches:
The method of claim 12, wherein the camera and the positioning unit are communicatively coupled to the control unit 
modified Drako does not explicitly teach:
via an Ethernet connection.  This is taught by Agrawal (See ¶ [0032] - describes a system that uses Ethernet networks for communication, among others).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an Ethernet connection in a network of devices that relies on interaction of said devices to perform the functions of said networked devices, thereby increasing the accuracy, reliability and security of said device interaction.
Regarding Claim 15, Drako teaches:
The method of claim 7, wherein determining that the electronic ticket is valid includes: sending, by the control unit, the secure token to a database coupled to the control unit, wherein the database contains a record of 
receiving, by the control unit, a confirmation message from the database indicating that the secure token represents a (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket and [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system).
While Drako teaches the use of electronic credentials of a user to authenticate said user for access to a controlled are, Drako does not explicitly teach that said credential is a purchased ticket.  This is taught by Agrawal (See ¶ [0047] - describes a system that determines ticket validity based at least on proof of purchase).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate ticket proof of purchase as a credential for access in a system that uses credentials to control access to certain areas, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 16, Drako teaches:
The method of claim 7, wherein the gateless entry point is within (See Drako ¶ [0007] - describes the system controlling user access through various types of portals to gain access to or from particular structures, areas or regions, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system).
While Drako teaches the use various measures for access control to several venues comprising at least transit systems, Drako does not explicitly teach that said venues are segmented into paid areas.  This is taught by Agrawal (See ¶ [0039] - describes a system that allows ticket holders access to areas that are restricted to only ticket holders and [0047] - describes a system that determines ticket validity based at least on proof of purchase).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a separate area for users that have satisfied a payment requirement for credentials in a system that uses payment as a credential, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 17, modified Vlugt teaches:
The method of claim 16, wherein the transit facility is one of the following: 
a transit station; and 
a transit vehicle (See Drako ¶ [0007] - describes the system controlling user access through various types of portals to gain access to or from particular structures, areas or regions, including vehicles, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including mass transit turnstiles, which are known to exist at transit stations).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Drako et al. (US Patent Application Publication 2018/0089916 A1) and in view of Seely et al. (The University of Southampton Multi-Biometric Tunnel and introducing a novel 3D gait dataset, ©2008).
Regarding Claim 14, Drako teaches:
The method of claim 12, wherein each of the first and the second timestamped location data is one of the following: (See Drako as noted in claim 12 above). 
Drako does not explicitly teach:
a two-dimensional (2D) data indicating a respective x-y position; and a three-dimensional (3D) data indicating a respective x-y-z position.  This is taught by Seely (See Section V: Gait Analysis - describes a system that uses 3D and 2D analysis to identify users within captured video sequences and that said parameters include measurements on x, y and z spatial planes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multi-dimensional device tracking in a network of devices that relies on interaction of said devices to perform the functions of said networked devices, thereby increasing the accuracy, reliability of said device interaction.


Response to Remarks
Applicant's remarks filed 8/10/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the prior art of record in the previous rejection (Final Rejection dated 07/07/2022) under 35 U.S.C. § 120: 
Concerning the applicant’s request to demonstrate Drako et al. (US Patent Application Publication 2018/0089916 A1) is valid prior art for the teachings of ¶ [0045], [0061], [0065-0067], [0079], [0085-0090], [0103-0107], [0118-0120] and [0126] based on the parent application of Drako et al. (US Patent Application Publication 2016/0358391 A1) to show Drako is valid prior art, please consider the following:
The teachings of ¶ [0045] as cited above from Drako 2018 describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket.  However, since the specification of the instant application does not give a special definition of the claim limitation secure token or list any particular type of token, this limitation is being interpreted as a credential to verify access permission to system that controls access to various venues.  Therefore, see ¶ [0053] and [0068-0069] of Drako 2016 for use of credentials in an access control system.
The teachings of ¶ [0061] as cited above from Drako 2018 describes the system functioning in a transit system.  This feature is taught in ¶ [0072-0075] of Drako 2016 by controlling access to vehicles.
The teachings of ¶ [0065-0067] as cited above from Drako 2018 describes the system using Bluetooth to authenticate a user and a device.  These features are taught in ¶ [0057] and [0072-0076] of Drako 2016.
The teachings of ¶ [0079] as cited above from Drako 2018 describes the system granting access to a user to a transit service.  These features are taught in ¶ [0025], [0050] and [0072-0075] of Drako 2016.
The teachings of ¶ [0085-0090] as cited above from Drako 2018 describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points.  These features are taught in ¶ [0054] and [0074-0088] of Drako 2016.
The teachings of ¶ [0103-0107] as cited above from Drako 2018 describes the system acknowledging validation to a user’s mobile device.  These features are taught in ¶ [0049-0050] and [0068-0069] of Drako 2016.
The teachings of ¶ [0118-0120] as cited above from Drako 2018 describes the system using audible indicators, among other types, to verify purchase of tickets and thereby grant a user access to a transit system.  While Drako 2016 is silent on these features, the feature of an audible indicator is taught by Polo in ¶ [0050] as noted above regarding claims 6 and 11.  Further, the feature of an electronic ticket proof of purchase as a user credential is taught by Agrawal in ¶ [0039] and [0047] as noted above regarding claims 15 and 16.  As a result, the record now shows claims 11 and 15-17 as no longer anticipated by Drako under 35 U.S.C. § 102.
The teachings of ¶ [0126] as cited above from Drako 2018 describes the system using a field programmable gate array as a gateway unit.  This feature is taught in ¶ [0101] of Drako 2016.
The applicant is reminded that claim limitations of the prior art of record are not used to determine the teachings of said prior art during examination of an instant application.  Further, the applicant is reminded that the citation of Drako, Polo, Agrawal and Seely needs to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627